EXHIBIT 10.68
 
 
JOINDER AGREEMENT
 
This Joinder Agreement (the “Agreement”) is dated as of the Effective Date set
forth below and is entered into by and between SUNTRUST BANK (the “New Lender”)
and SOCIETE GENERALE, in its capacity as Administrative Agent (the
“Administrative Agent”) for the Lenders (as hereinafter defined) under the
Credit Agreement (as hereinafter defined). Capitalized terms used but not
defined herein shall have the meanings given to them in the Credit Agreement,
receipt of a copy of which is hereby acknowledged by the New Lender. The
Standard Terms and Conditions (“Standard Terms and Conditions”) set forth in
Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Agreement as if set forth herein in full.
 
Pursuant to Section 2.15(c) of the Credit Agreement, the New Lender hereby
becomes a Lender, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date set forth below,
with respect to the New Loan Commitment identified below.
 
1.
New Lender:
SunTrust Bank
     
2.
Borrower:
ABOVENET COMMUNICATIONS, INC., a Delaware corporation (the “Borrower
Representative”) and such other persons named under, or joined to, the Credit
Agreement as a Borrower from time to time
     
3.
Administrative Agent:
SOCIETE GENERALE, as Administrative Agent under the Credit Agreement
     
4.
Credit Agreement:
Credit and Guaranty Agreement, dated as of February 29, 2008 (as the same may be
amended, restated, supplemented, modified, renewed, refinanced, extended or
otherwise modified from time to time), by and among the Borrowers, the
Guarantors from time to time party thereto, the financial institutions named
therein as Lenders (the “Lenders” and each, a “Lender”) and the Administrative
Agent.
     
5.
New Loan Commitment:
$30,000,000, in aggregate, to be allocated on a pro rata basis as shown in the
following tables.


--------------------------------------------------------------------------------



A. Revolving Commitments


Lender
Amount
Percentage
Societe Generale
$10,500,000
38.889%
CIT Lending Services Corporation
$ 7,500,000
27.778%
SunTrust Bank
$ 9,000,000
33.333%
TOTAL
$27,000,000
100.000%





B. Term Loan Commitments


Lender
Amount
Percentage
Societe Generale
$14,000,000
38.889%
CIT Lending Services Corporation
$10,000,000
27.778%
SunTrust Bank
$12,000,000
33.333%
TOTAL
$36,000,000
100.000%



C. Delayed Draw Commitments


Lender
Amount
Percentage
Societe Generale
$10,500,000
38.889%
CIT Lending Services Corporation
$ 7,500,000
27.778%
SunTrust Bank
$ 9,000,000
33.333%
TOTAL
$27,000,000
100.000%





Effective Date: October 1, 2008 [TO BE INSERTED BY ADMINISTRATIVE AGENT.]
 




--------------------------------------------------------------------------------



The terms set forth in this Agreement are hereby agreed to by the undersigned as
of the Effective Date:
 
SUNTRUST BANK


By: /s/ Matthew Schaaf                   
Title: Vice President




SOCIETE GENERALE, as
Administrative Agent


By: /s/ Elaine Khalil                                  
Title: Managing Agent




Consented to:


ABOVENET COMMUNICATIONS, INC.,
as Borrower Representative


By: /s/ Robert Sokota                                   
Title: SVP and General Counsel


--------------------------------------------------------------------------------



ANNEX 1
 
STANDARD TERMS AND CONDITIONS
 
1.
Representations and Warranties.

 
The New Lender (a) represents and warrants that (i) it has full power and
authority, and has taken all action necessary, to execute and deliver this
Agreement and to consummate the transactions contemplated hereby and to become a
Lender under the Credit Agreement, (ii) it meets all requirements of an Eligible
Assignee under the Credit Agreement, (iii) from and after the Effective Date, it
shall be bound by the provisions of the Credit Agreement and, to the extent of
the New Loan Commitment, shall have the obligations of a Lender thereunder and
(iv) it has received a copy of the Credit Agreement and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Agreement and to undertake the New Loan Commitment
on the basis of which it has made such analysis and decision, and (v) if it is a
Non-U.S. Lender, attached to the Agreement is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the New Lender; and (b) agrees that (i) it will, independently
and without reliance on the Administrative Agent or any other Lender, and based
on such documents and information as it shall deem appropriate at that time,
continue to make its own credit decisions in taking or not taking action under
the Loan Documents, (ii) it will perform in accordance with the obligations
which by the terms of the Loan Documents are required to be performed by it as a
Lender; and (iii) it will comply with the provisions of Section 3.01 of the
Credit Agreement and attached are the forms prescribed by the Internal Revenue
Service of the United States certifying as to the New Lender’s status for
purposes of determining exemption from United States withholding taxes with
respect to all payments to be made to the New Lender under the Credit Agreement
or such other documents as are necessary to indicate that all such payments are
subject to such rates at a rate reduced by an applicable tax treaty.
 
2.
General Provisions. This Agreement shall be binding upon, and inure to the
benefit of, the parties hereto and their respective successors and assigns. This
Agreement may be executed in any number of counterparts, which together shall
constitute one instrument. Delivery of an executed counterpart of a signature
page of this Agreement by telecopy shall be effective as delivery of a manually
executed counterpart of this Agreement. This Agreement shall be governed by, and
construed in accordance with, the internal laws of the State of New York without
regard to conflict of laws principles thereof. The effective date of this
Agreement (the “Effective Date”) shall be the latest of (a) the date of the
execution hereof by the Administrative Agent, the New Lender and the Borrower
Representative, (b) the delivery by the New Lender to the Administrative Agent
of an Administrative Questionnaire, (c) the payment by the Borrower to the
Administrative Agent for the Administrative Agent’s sole and separate account an
advisory fee in accordance with the May 1, 2008 engagement letter and (d)
October 1, 2008.

 

